Opinion issued May 9, 2003







In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-03-00462-CV
____________

IN RE PAUL STEPHEN WARE, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION	Relator Paul Stephen Ware has filed (1) a petition for a writ of mandamus
complaining of Judge Motheral's (1) November 21, 2002 denial of Ware's special
appearance to a motion to enforce $22,144 in unpaid child support and (2) a motion
for temporary relief.  On November 21, 2002, Judge Motheral also issued a capias for
Ware's arrest.
	We deny the both the petition for a writ of mandamus and the motion for
temporary relief.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Higley.
1.            
           -